 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      CASE NO. 2:21-MJ-00091-JDP-8
11
                                    Plaintiff,      [PROPOSED] ORDER TO DISMISS
12
                           v.
13
     RAQUEL GARZA,
14
                                    Defendant.
15

16

17         Pursuant to Federal Rule of Criminal Procedure 48(a) and based upon the government’s Motion
18 to Dismiss, IT IS HEREBY ORDERED that the complaint in the above-entiteld case against RAQUEL

19 GARZA is DISMISSED only as to defendant RAQUEL GARZA.

20

21 DATED: June 29, 2021

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO DISMISS                    1
